Citation Nr: 1450244	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-46 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder and adjustment disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran's service treatment records (STRs) suggest that he was discharged from active duty due to his depression.  The statements that he made to the April 2010 VA examiner suggest that he was discharged due to behavioral troubles, including an anger problem that delayed his security clearance.  The Veteran's service personnel records are not located in his file.  On remand, they should be obtained.

His STRs also suggest that he was given a psychiatric evaluation during service.  If his personnel records do not contain a report of an evaluation, a request should be made for any in-service records of mental health treatment.   

Finally, the Veteran should be provided another VA examination for an opinion on whether any diagnosed acquired psychiatric disorder is related to service.  The current May 2012 opinion is not clearly written, and seems to opine that the Veteran does not have any acquired psychiatric disorders, aside from those related substance use.  However, the Veteran has diagnoses that are current, and the examiner did not provide a detailed rationale for his opinion that they are unrelated to service.   Further, there is evidence from the Veteran's mother describing his changed behavior upon returning home after separation that should be considered, as well as more recent records of mental health and substance abuse treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all mental health treatment he has received since August 2013, and make arrangements to obtain them and associate them with the claims file.

2.  Obtain the Veteran's service personnel file.  If unable to locate, a formal finding must be made and the Veteran properly advised.

3.  Make a request to the appropriate custodian for any records of mental health treatment during the Veteran's period of service.

4.  Upon receipt of all records, schedule the Veteran for an appropriate examination, preferably with a different examiner than the one that conducted the May 2012 examination, for an opinion on whether it is as likely as not (50 percent or greater probability) that any of the Veteran's psychiatric diagnoses are related to service, in that they either began during active duty or are related to an incident or a diagnosis that occurred during active duty.

The examiner is asked to conduct a complete examination, including all appropriate diagnostic tests.  The examiner is asked to list all diagnoses made during the examination, as well as all diagnoses made during the pendency of this claim, that is, since September 2009 (VA medical records show treatment for bipolar disorder, which includes medication for depression and mood stabilization, as well as depression and polysubstance abuse), and to provide an opinion for each one.  The examiner is advised that the law does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Therefore if any diagnosed psychiatric disability is related to service, the examiner is asked to also opine on whether it is as likely as not that any substance abuse disability was caused or aggravated by the psychiatric disability.

While required to review the Veteran's entire claims file (which includes records on both the Virtual VA system and the VBMS system), the following information is highlighted for the examiner's benefit:  During service, in April 1976, he was noted to have complaints indicating moderate to severe depression, including sleeplessness, lack of appetite, and flat affect.  It was noted to be related to family problems, which the Veteran later identified to a previous VA examiner pertained to his wife leaving him a few months prior.  Action was taken to have him administratively discharged.  He has reported to VA mental health providers that he thought he was discharged for medical reasons but did not know.  His separation examination in April 1976 shows a normal psychiatric clinical evaluation.  The Veteran's mother submitted a statement wherein she described his mood swings and violent temper upon returning home from service.  More recently, the Veteran has had inpatient substance abuse treatment, and had troubles with homelessness.

To reiterate, the examiner is asked to opine on whether it is as likely as not (50 percent or greater probability) that any current psychiatric disability is related to the findings made in service.  All opinions must be accompanied by explanatory rationale, which ideally includes references to evidence in the record and accepted medical knowledge.  The examiner is further advised that a lack of record of treatment is not dispositive of the question as to whether there is a relationship to service.

5.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



